Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  155845                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  In re R. J. K. TIMON, Minor.                                                                                        Justices
                                                                    SC: 155845
                                                                    COA: 333788
                                                                    Wayne CC Family Division:
                                                                    13-512300-NA

  _____________________________________/

          On order of the Court, the application for leave to appeal the May 2, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals addressing the best interests determination, and REMAND this case to the
  Wayne Circuit Court for reconsideration of whether terminating respondent’s parental
  rights is in the best interests of the child. MCL 712A.19b(5). The trial court judge failed
  to articulate whether her generalized concerns regarding the lack of permanency and
  stability for younger children placed with a guardian are present for this child. On
  remand, the trial court shall make an individualized determination as to whether
  terminating respondent’s parental rights is in the best interests of respondent’s youngest
  child without regard to a generalized policy disfavoring guardianship for children under
  the age of 14. The trial court shall receive additional evidence from the parties as
  necessary to make this determination.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2017
           p0913
                                                                               Clerk